DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 11/04/2022 have been entered. Claims 1, 3, 5-8, 10-14, 16, 18, and 19 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0235151, of record) in view of Toru (WO 2015/064,017).
Regarding claim 1, Kim discloses a laser beam combining device (see Fig 8) comprising: an emission optical system that emits circular laser beams that are propagated coaxially (see Fig 8; Para [0040]; lasers emit circular beams of light along a similar central axis) and have mutually different wavelengths (see Fig 8; Para [0040]; different wavelength maybe used in the emission system); and a diffractive optical element that is concentric and diffracts the circular laser beams (see Fig 8; Para [0040]; diffractive grating is concentric and diffracts laser light), wherein the diffractive optical element diffracts the circular laser beams in accordance with the wavelengths of the circular laser beams, such that local diffraction angles of diffracted light of the circular laser beams incident at mutually different local incidence angles are equal to each other (see Fig 8; Para [0040, 0060]; examiner interprets diffractive optical element diffracting light according to wavelength in a way where incident angles are all the same or that beams incident angles are the same forming a single beam).
Kim does not disclose wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other, wherein each of wavefronts the circular laser beams is continuous in a circular shape; and the element emits the light having a circular shape. Kim and Toru are related because both disclose laser beam combining devices.
Toru discloses a laser beam combining device (see Fig 1) wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other (see Fig 1; Para [0036-0038]; laser beams coincide and overlap each other as they enter the element 20), wherein each of wavefronts the circular laser beams is continuous in a circular shape  (see Fig 1; Para [0030]; wavefront of laser beams are continuous in a circular shape); and the element emits the light having a circular shape (see Fig 1 and 3; Para [0036-0038]; element 20 emits annular laser light)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other, wherein each of wavefronts the circular laser beams is continuous in a circular shape; and the element emits the light having a circular shape of Toru for the purpose of adequately combing laser light to produce a singular circular beam.
Regarding claim 3, Kim in view of Toru discloses the laser beam combining device according to claim 1 (Kim: see Fig 8), wherein the diffractive optical element has an incidence surface or an emission surface on which annular regions that are concentric and divided by steps are formed (Kim: see Fig 8; Para [0009]; diffraction grating 5 has an incident surface which contains annular rings divided by steps as seen in Fig 8).
Regarding claim 11, Kim discloses a method (Kim: see Fig 8) comprising: emitting, by an emission optical system, circular laser beams that are propagated coaxially (see Fig 8; Para [0040]; lasers emit circular beams of light along a similar central axis) and have mutually different wavelengths (Kim: see Fig 8; Para [0040]; different wavelength maybe used in the emission system); and diffracting the circular laser beams with a diffractive optical element that is concentric (Kim: see Fig 8; Para [0040]; diffractive grating is concentric and diffracts laser light), wherein the diffractive optical element diffracts the circular laser beams in accordance with the wavelengths of the circular laser beams, such that local diffraction angles of diffracted light of the circular laser beams incident at mutually different local incidence angles are equal to each other (Kim: see Fig 8; Para [0040, 0060]; examiner interprets diffractive optical element diffracting light according to wavelength in a way where incident angles are all the same or that beams incident angles are the same forming a single beam).
Kim does not disclose wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other, wherein each of wavefronts the circular laser beams is continuous in a circular shape; and the element emits the light having a circular shape. Kim and Toru are related because both disclose laser beam combining devices.
Toru discloses a laser beam combining device (see Fig 1) wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other (see Fig 1; Para [0036-0038]; laser beams coincide and overlap each other as they enter the element 20), wherein each of wavefronts the circular laser beams is continuous in a circular shape  (see Fig 1; Para [0030]; wavefront of laser beams are continuous in a circular shape); and the element emits the light having a circular shape (see Fig 1 and 3; Para [0036-0038]; element 20 emits annular laser light)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other, wherein each of wavefronts the circular laser beams is continuous in a circular shape; and the element emits the light having a circular shape of Toru for the purpose of adequately combing laser light to produce a singular circular beam.
Regarding claim 14, Kim discloses a laser beam combining device (see Fig 8) comprising: an emission optical system that emits circular laser beams that are propagated coaxially (see Fig 8; Para [0040]; lasers emit circular beams of light along a similar central axis) and have mutually different wavelengths (see Fig 8; Para [0040]; different wavelength maybe used in the emission system); and means for diffracting that is concentric and diffracts the circular laser beams (see Fig 8; Para [0040]; diffractive grating is concentric and diffracts laser light), wherein the means for diffracting diffracts the circular laser beams in accordance with the wavelengths of the circular laser beams, such that local diffraction angles of diffracted light of the circular laser beams incident at mutually different local incidence angles are equal to each other (see Fig 8; Para [0040, 0060]; examiner interprets diffractive optical element diffracting light according to wavelength in a way where incident angles are all the same or that beams incident angles are the same forming a single beam).
Kim does not disclose wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other, wherein each of wavefronts the circular laser beams is continuous in a circular shape; and the element emits the light having a circular shape. Kim and Toru are related because both disclose laser beam combining devices.
Toru discloses a laser beam combining device (see Fig 1) wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other (see Fig 1; Para [0036-0038]; laser beams coincide and overlap each other as they enter the element 20), wherein each of wavefronts the circular laser beams is continuous in a circular shape  (see Fig 1; Para [0030]; wavefront of laser beams are continuous in a circular shape); and the element emits the light having a circular shape (see Fig 1 and 3; Para [0036-0038]; element 20 emits annular laser light)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with wherein the element is arranged at a position where outer peripheral edges and inner peripheral edges of the circular laser beams coincide with and overlap each other, wherein each of wavefronts the circular laser beams is continuous in a circular shape; and the element emits the light having a circular shape of Toru for the purpose of adequately combing laser light to produce a singular circular beam.
Regarding claim 16, Kim in view of Toru discloses the laser beam combining device according to claim 14 (Kim: see Fig 8), wherein the means for diffracting has an incidence surface or an emission surface on which annular regions that are concentric and divided by a plurality of steps are formed (Kim: see Fig 8; Para [0009]; diffraction grating 5 has an incident surface which contains annular rings divided by steps as seen in Fig 8).

Claims 6-8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0235151, of record) in view of Toru (WO 2015/064,017) as applied to claim 1 above and further in view Bamji (US 2003/0021032, of record).
Regarding claim 6, Kim in view of Toru discloses the laser beam combining device according to claim 1 (see Fig 8). Kim in view of Toru does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim in view of Toru and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Toru with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 7, Kim in view of Toru discloses the laser beam combining device according to claim 1 (see Fig 8). Kim in view of Toru does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim in view of Toru and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Toru with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 8, Kim in view of Toru discloses the laser beam combining device according to claim 3 (see Fig 8). Kim in view of Toru does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim in view of Toru and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Toru with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 13, Kim in view of Toru discloses the method of claim 11 (see Fig 8). Kim in view of Toru does not disclose further comprising: condensing the diffracted light of the circular laser beams with a condensing optical system; and magnifying, with a magnifying optical system, the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim in view of Toru and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: condensing the diffracted light of the circular laser beams with a condensing optical system (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and magnifying, with a magnifying optical system, the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Toru with further comprising: condensing the diffracted light of the circular laser beams with a condensing optical system; and magnifying, with a magnifying optical system, the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 19, Kim in view of Toru discloses the laser beam combining device according to claim 14 (see Fig 8). Kim in view of Toru does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim in view of Toru and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Toru with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Allowable Subject Matter
Claims 5, 10, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art fails to anticipate or render obvious wherein when the diffractive optical element is reflective, an equation:             
                m
                *
                λ
                n
                =
                2
                *
                d
                *
                
                    
                        sin
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        α
                                        n
                                        -
                                        α
                                        c
                                    
                                    
                                        2
                                    
                                
                                +
                                θ
                                b
                                l
                            
                        
                    
                
                *
                c
                o
                s
                ⁡
                [
                
                    
                        α
                        n
                        -
                        α
                        c
                    
                    
                        2
                    
                
                -
                θ
                b
                l
                ]
            
         is satisfied, where             
                λ
                n
            
         represents each of the wavelengths of the circular laser beams, an represents a local incidence angle of the circular laser beams to the diffractive optical element, d represents a distance dimension of each of the annular regions of the diffractive optical element,             
                θ
                b
                l
            
         represents a blaze angle that is an inclination of each of the annular regions, m represents a diffraction order, n represents a natural number allocated for each of the circular laser beams (n =1, 2, ...N), N represents a number of the circular laser beams emitted from the emission optical system, and c represents an n-value of a representative of the circular laser beams and is any value of(n =1,2, ...N). 
Claim 10 is allowable due to its dependency.
Regarding claim 12, the prior art fails to anticipate or render obvious wherein when the diffractive optical element is reflective, an equation:             
                m
                *
                λ
                n
                =
                2
                *
                d
                *
                
                    
                        sin
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        α
                                        n
                                        -
                                        α
                                        c
                                    
                                    
                                        2
                                    
                                
                                +
                                θ
                                b
                                l
                            
                        
                    
                
                *
                c
                o
                s
                ⁡
                [
                
                    
                        α
                        n
                        -
                        α
                        c
                    
                    
                        2
                    
                
                -
                θ
                b
                l
                ]
            
         is satisfied, where λn represents each of the wavelengths of the circular laser beams, an represents a local incidence angle of the circular laser beams to the diffractive optical element, d represents a distance dimension of each of the annular regions of the diffractive optical element,             
                θ
                b
                l
            
         represents ablaze angle that is an inclination of each of the annular regions, m represents a diffraction order, n represents a natural number allocated for each of the circular laser beams (n =1, 2, ...N), N represents a number of the circular laser beams emitted from the emission optical system, and c represents an n-value of a representative of the circular laser beams and is any value of(n =1,2, ...N).
Regarding claim 18, the prior art fails to anticipate or render obvious wherein when the means for diffracting is reflective, an equation:             
                m
                *
                λ
                n
                =
                2
                *
                d
                *
                
                    
                        sin
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        α
                                        n
                                        -
                                        α
                                        c
                                    
                                    
                                        2
                                    
                                
                                +
                                θ
                                b
                                l
                            
                        
                    
                
                *
                c
                o
                s
                ⁡
                [
                
                    
                        α
                        n
                        -
                        α
                        c
                    
                    
                        2
                    
                
                -
                θ
                b
                l
                ]
            
         is satisfied, where             
                λ
                n
            
         represents each of the wavelengths of the circular laser beams, an represents a local incidence angle of the circular laser beams to the diffractive optical element, d represents a distance dimension of each of the annular regions of the diffractive optical element,             
                θ
                b
                l
            
         represents ablaze angle that is an inclination of each of the annular regions, m represents a diffraction order, n represents a natural number allocated for each of the circular laser beams (n =1, 2, ...N), N represents a number of the circular laser beams emitted from the emission optical system, and c represents an n-value of a representative of the circular laser beams and is any value of(n =1,2, ...N).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Negoita (US 2016/0161752) discloses a device for combining laser beams.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872